Citation Nr: 0519132	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  98-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
sprains of the right ankle, currently rated as 20 percent 
disabling.

2.  Entitlement to an intial evaluation greater than 30 
percent for degenerative joint disease of the right knee, 
with proximal tibia-fibula.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976, and had subsequent service in the reserves.

This case comes from the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and his wife testified at a travel Board 
hearing in April 2005.

As noted in the September 2004 Remand, correspondence from 
the veteran, received in August 2004, raises claims of 
entitlement to service connection for left knee and low back 
disabilities.  These issues are referred to the RO for 
appropriate development and adjudication.



FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
marked limitation of motion, with mild degenerative disease.

2.  The veteran right knee disability is manifested by mild 
degenerative changes, with severe lateral instability, but 
without additional functional loss so as to limit extension 
to 30 degrees or more, and with no findings of nonunion of 
the tibia and fibula with loose motion requiring a brace.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for a right ankle disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2004).

2.  The criteria for the entitlement to a disability rating 
of 30 percent for severe lateral instability of the right 
knee, for the period September 23, 1991 through April 19, 
2004, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2004).

3.  The criteria for the entitlement to a disability rating 
in excess of 30 percent for severe lateral instability of the 
right knee, for the period April 20, 2004 to the present, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, rating decisions were 
issued prior to enactment of the VCAA.  Subsequent to the 
veteran perfecting his appeal, the RO issued a VCAA letter in 
January 2004 regarding what information and evidence is 
needed to substantiate his claims for an increased disability 
rating, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Initially, the 
Board notes that the issues in appellate status have been 
Remanded several times for further development consistent 
with the VCAA.  The contents of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  No prejudice to the 
veteran has been alleged or shown.  Mayfield v. Nicholson, 
No. 02-1077, U.S. Vet. App. (April 14, 2005). 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are 
treatment records from the VA Medical Center (VAMC) in 
Buffalo and Rochester, New York, and private medical records.  
There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains several VA examinations.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.  

I.  Procedural History

The Board notes that on September 23, 1991, the veteran filed 
his claim of service connection for residuals of a right 
ankle injury sustained in service.  In May 1993, service 
connection was established for residuals of chronic sprains 
of the right ankle and a noncompensable disability rating was 
assigned effective September 23, 1991.  On appeal, an April 
1996 Board decision increased the disability rating assigned 
to 10 percent, effective September 23, 1991.  In October 
1996, the veteran filed a claim for an increased disability 
rating, and a February 1998 rating decision denied 
entitlement.  The veteran perfected an appeal.  Subsequent to 
a July 2000 Board Remand for further development, the RO 
issued a June 2001 rating decision which assigned a 20 
percent disability rating effective April 20, 1994.  The 
matter remained in appellate status, as the maximum schedular 
rating had not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  

Subsequent to the claim of service connection for a right 
ankle disability, the veteran filed a claim of service 
connection for a right knee disorder stemming from the same 
injury in service.  In a January 1997 rating decision, the RO 
granted service connection for degenerative joint disease of 
the right knee with proximal tibia-fibula syndesmosis.  A 20 
percent disability rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, effective September 23, 1991.  
The RO assigned an effective date of September 23, 1991, 
because it was determined that although the veteran had not 
specifically claimed such a disorder at that time, his right 
ankle and right knee were due to the same injury in service, 
and the claimed right knee disorder was inextricably 
intertwined with the claim of service connection for a right 
ankle disorder.  The veteran filed an appeal as to the 
disability rating assigned.  The matter was certified to the 
Board, and, as noted, was Remanded in July 2000 for further 
development.  In a June 2001 rating decision, the RO assigned 
a 30 percent disability rating effective April 20, 1994.  The 
matter remained in appellate status, as the maximum schedular 
rating had not been assigned.  AB, 6 Vet. App. at 38.  The 
Board, therefore, must consider entitlement to a disability 
rating in excess of 20 percent for the period September 23, 
1991 through April 19, 1994, and entitlement to a disability 
rating in excess of 30 percent from April 20, 1994, to the 
present.

II.  Factual Background

Service medical records reflect that in May 1985 while on 
active duty for training, the veteran sustained a right ankle 
strain.  In May 1986, the veteran complained of intermittent 
ankle and knee swelling due to the injury.  The examiner's 
impression was chronic knee and ankle sprain.  

An October 1992 VA examination reflects complaints of right 
leg pain.  The examiner noted bilateral knee lateral 
instability  The diagnosis was right leg and right ankle 
injury with residual tibia - fibula syndesmosis.  

In April 1994, the veteran testified at a travel Board 
hearing.  The veteran complained of swelling in the ankle and 
knee, and complained the "leg will just give away."

A bone scan conducted in May 1994 reflects an impression of 
minimal degenerative changes in both knees. 

A December 1994 clinical record reflects complaints of right 
knee pain, although the veteran continued to work and treated 
with Motrin.  Physical examination revealed laxity in the 
lateral collateral ligament, with pain noted on pressure and 
medial/lateral movement of the patella.  Minimal crepitus was 
noted on ranging, which was deemed normal.  The examiner's 
impression was chondromalacia patella, and degenerative joint 
disease of the right knee.

In January 1997, the veteran underwent a VA examination.  The 
diagnosis rendered was arthralgias involving the right ankle 
and right knee.  An x-ray examination of the right knee 
revealed minimal osteoarthritis changes and calcification 
between the tibia and fibula.  An x-ray examination of the 
right ankle revealed mild hypertrophic changes and small 
calcaneal spur.

Correspondence dated in July 1997 from the veteran's private 
physician, Dr. Robert H. Carrier, noted that the veteran had 
been seen for follow-up evaluation of swelling and pain in 
his knees and ankles.  On examination, his right knee was 
normal.  Both ankles were tender over the antero-medial and 
antero-lateral aspect.  He had not worked for a week, 
however, the physician stated that he could return to the 
week following the examination.  The examiner noted that as 
the veteran was improving, there was no need to see him again 
routinely.

An October 1997 MRI of the right ankle revealed moderate 
degenerative subchondral changes present throughout the 
subtalar joint with small focus of marrow edema present 
within the subarticular surface of the calcaneus, most likely 
related to ongoing microtrauma.  An MRI of the right knee 
revealed a bipartite patella on the right, and a synostosis 
between the right tibia and fibular shafts.  No additional 
abnormality was noted.

Social Security Administration (SSA) records reflect that the 
veteran began receiving disability benefits in June 1999 for 
the following disorders:  diabetes mellitus, hypertension, an 
affective disorder, post-traumatic stress disorder, and a 
back disorder.

In August 2000, the veteran underwent a VA examination.  The 
examiner noted an x-ray examination of the right ankle 
performed in April 2000 which showed a few tiny bony 
densities adjacent to the medial aspect of the talus, 
intermittent age tiny cortical injury was suspected.  The 
examiner elected not to order an x-ray examination of the 
right ankle, but ordered an x-ray examination of the right 
knee.  The veteran complained of pain, weakness, stiffness, 
swelling, heat, redness, instability, giving away, locking, 
fatigability, and lack of endurance as to both the right knee 
and right ankle.  He also complained of "sticking pin like 
pain" in both.  He reported occasional swelling in the 
joints but denied any flare-ups of joint disease.  He was 
wearing a brace on his right ankle and walked with a cane 
mainly because of his balance problems, which the examiner 
noted could or could not be related to his joints, and he 
reported back problems as well.  On physical examination of 
the ankle and knee, there was no swelling, erythema, or 
edema.  On flexion of all the toes of the right foot, he had 
pain on the dorsum of his right foot.  He had right ankle 
dorsiflexion to 5 degrees, plantar flexion to 20 degrees.  
Right knee extension was to 0 degrees, and flexion to 95 
degrees.  He had pain on touching to either side of the knee, 
medial and lateral, as well as tenderness on pressure over 
the patella.  He also had pain on pressure over the muscles 
of his thigh and calf.  When his knee was manipulated, he 
complained of pain not only behind his right knee but up into 
his right back.  An x-ray examination of the right knee 
revealed mild degenerative changes.

In March 2004, the veteran was afforded another VA 
examination.  The veteran claimed that his knee was giving 
out at least 4 to 5 times a month, which resulted in falls.  
He reported increased pain with standing longer than 15 
minutes, and waking with pain.  He reported constant 
stiffness and intermittent swelling of the knee.  He denied 
any locking.  He reported flare-ups 3 to 4 times a week.  
With regard to the right ankle, he complained that the ankle 
is always swollen and hurts worse with walking.  He denied 
any giving out of the ankle, but reported constant pain, and 
flare-ups 3 to 4 times a week.  He reported using a knee 
brace for support and walks with a cane.  He reported last 
being employed in 1990, and claimed that he had not worked 
since that time because of chronic pain in his right knee and 
ankle.  

On physical examination, the right knee was without effusion.  
There was tenderness with movement of the patella.  He had 
lateral joint line tenderness and tenderness over the lateral 
collateral ligament, and mild tenderness over the medial 
joint line.  He was able to extend the knee to 0 degrees, and 
was actively able to flex the knee to 90 degrees, and passive 
range of motion was 100 degrees.  Pain on active range of 
motion began at 60 degrees.  There was a negative anterior 
drawer test, and the lateral joint lines opened +1 with an 
endpoint.  There was fatigability after repetitive movements.  
There was also increased pain with repetitive movement of the 
right knee.  The x-ray examination was unremarkable except 
for spurring formation at anterior-superior aspect of the 
patella.  The examiner diagnosed traumatic arthritis of the 
right knee.  The examiner stated that the veteran had obvious 
discomfort, and limited range of motion with active and 
passive movement.  There was obvious functional loss of the 
knee on exam with repetitive movement, and functional loss 
due to pain.  There was clear weakness, pain, and 
fatigability.  There was an approximately 50 percent limited 
range of motion after repetitive use of the knee.

Examination of the right ankle revealed mild edema, and 
tenderness over the talofibular ligament.  There was also 
tenderness over the lateral malleolus.  There was no 
tenderness over the Achilles tendon, and the Achilles tendon 
was intact.  Neutral position was 80 degrees, and he was able 
to plantar flex to 40 degrees, and dorsiflex to 10 degrees.  
Inversion and eversion were quite tender on examination, and 
eversion was to about 20 degrees, and inversion was about 10 
degrees.  There was increased pain with range of motion.  An 
x-ray examination of the ankle revealed mild degenerative 
disease.  The examiner diagnosed right ankle strain with 
chronic pain and flare-ups.  There was significant tenderness 
and fatigability on examination.  The examiner opined that an 
additional 30 percent loss of motion was associated with the 
right ankle.

In April 2005, the veteran testified that he had limited 
motion in his right ankle, and complained of swelling and 
burning.  He complained that his knee pops, and the previous 
week his knee gave out 3 or 4 times.  He stated that he wore 
an ankle brace, and had used a cane for the previous 13 to 14 
years.

III.  Laws and Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected right ankle and right knee 
disabilities warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Specific schedular criteria for the ankle

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5272, a 10 percent evaluation is 
warranted for ankylosis of the subastragalar or tarsal joint 
in good weight-bearing position; and, a 20 percent evaluation 
is warranted in a poor weight-bearing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5272.

Under Diagnostic Code 5273, a 10 percent rating is warranted 
for malunion of the os calcis or astragalus manifested by 
moderate deformity; and a 20 percent rating is warranted for 
malunion of the os calcis or astragalus manifested by marked 
deformity.  Under Diagnostic Code 5274, a 20 percent rating 
is warranted for astragalectomy of the ankle.

Specific schedular criteria for the knee

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

IV.  Analysis

Right ankle

Initially, the Board notes that the veteran's right ankle 
disorder is currently rated as 20 percent disabling, which is 
the highest rating assignable under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5271, limited motion of 
the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a disability rating in excess of 20 percent under 
the rating criteria for the ankle.  

Under the rating criteria for the ankle, the only diagnostic 
code which contemplates a rating in excess of 20 percent is 
ankylosis of the ankle under Diagnostic Code 5270, and upon 
review of the veteran's medical records, a diagnosis of 
ankylosis has not been rendered.  A rating in excess of 20 
percent is not available under Diagnostic Codes 5272, 5273, 
and 5274.

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right ankle disorder under Diagnostic Codes 5003 
and 5271, which is allowed so long as the evaluation of right 
ankle disorder under both codes does not amount to prohibited 
pyramiding under 38 C.F.R. § 4.14.  Although an x-ray 
examination has revealed degenerative changes in the right 
ankle, a separate disability would not be in order as under 
Diagnostic Code 5003, arthritis is rated based on limitation 
of motion, which in this case has already been taken into 
consideration under Diagnostic Code 5271, and, again, the 
maximum schedular rating has been assigned.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability evaluation for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  In any event, the Board has 
considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact 
of functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  
These factors have been taken into consideration in awarding 
a disability evaluation of 20 percent under Diagnostic Code 
5271.  An additional "symbolic" range of motion loss for 
pain, excess fatigability, decreased functional ability, etc. 
is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right ankle disorder has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Although the veteran claims that he has 
been unemployed since 1990 due to his right ankle disorder, a 
July 1997 clinical record reflects that the veteran was 
employed at that time.  Additionally, the Board acknowledges 
that the veteran has been in receipt of Social Security 
benefits since June 1999, however, documentation indicates 
that such an award was made due to nonservice-connected 
disabilities.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right ankle disorder 
is appropriately compensated by the currently assigned 
schedular rating and 38 C.F.R. § 3.321 is inapplicable.


Right knee

Initially, the Board notes that as the veteran's appeal stems 
from the initial January 1997 rating decision, it is unclear 
as to the RO's reasoning in assigning a 30 percent disability 
rating effective April 20, 1994, opposed to an effective date 
of September 23, 1991.  The veteran testified at a travel 
Board hearing on April 20, however, the testimony appears 
consistent with prior objective medical evidence.  
Specifically, an October 1992 VA examination reflected 
lateral instability of the right knee.  At the April 20 Board 
hearing, the veteran testified that his knee was giving away.  
Subsequent medical records reflect objective findings in 
December 1994 of laxity in the lateral collateral ligament 
with pain noted on pressure and medial/lateral movement of 
the patella.  At both the August 2000 and March 2004 VA 
examinations, the veteran complained of instability.  Based 
on the above, the Board finds that the veteran is entitled to 
a 30 percent disability rating for severe lateral instability 
of the right knee effective September 23, 1991.  This is the 
highest rating assignable under the provisions of Diagnostic 
Code 5257, other impairment of the knee.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257; see Grantham, 114 F. 3d at 1158.  

The Board, therefore, has considered whether the veteran 
would be entitled to the grant of a disability rating in 
excess of 30 percent under the rating criteria for the knee.  
As previously noted, the applicable Diagnostic Codes for 
rating limitation of motion are 5260 and 5261.  The maximum 
schedular rating under Diagnostic Code 5260 is 30 percent, 
and in any event there is no objective medical evidence that 
there is resulting limitation of flexion to 15 degrees.  
Looking to the possibility of a higher rating under 
diagnostic criteria for limitation of extension, even when 
additional functional loss due to pain, weakness, fatigue, 
and incoordination is considered, the clear preponderance of 
the evidence is against a finding that there is limitation of 
extension to 30 degrees or more, so as to warrant a rating in 
excess of 30 percent under Code 5261.  

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the knee.  The Board 
finds, however, that a rating in excess of 30 percent is not 
warranted under any alternative provision.  Diagnostic Code 
5256 provides for a rating in excess of 30 percent, however, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the right knee.  Furthermore, the 
veteran may not be rated by analogy to this code as he does 
not suffer functional immobility of the knee.  Likewise, 
Diagnostic Codes 5258 and 5259 do not provide for a 
disability rating in excess of 30 percent.  

Although an X-ray examination revealed tibia-fibula 
syndesmosis, there is no basis for a 40 percent disability 
rating under Diagnostic Code 5262, as there is no clinical 
evidence to support a finding of nonunion of the tibia and 
fibula with loose motion which requires the use of a brace.  
Additionally, genu recurvatum, as rated pursuant to 
Diagnostic Code 5263, is inapplicable as it has not been 
diagnosed.  

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability evaluation for 
limitation of motion of the ankle.  See Johnston, 10 Vet. 
App. at 85.  In any event, the Board has considered 38 C.F.R. 
§§ 4.40 and 4.45, addressing the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain.  DeLuca, 8 Vet. App. at 206-07.  These factors have 
been taken into consideration in awarding a disability 
evaluation of 30 percent under Diagnostic Code 5257.  An 
additional "symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

The Board has given consideration to the possibility of 
assigning a separate evaluation for the veteran's right knee 
disability under Diagnostic Codes 5003 and 5257, which is 
allowed so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997) (a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability); VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59).  See also Esteban, 6 Vet. App. at 261 (1994) 
(separate disabilities arising from a single disease entity 
are to be rated separately); but see 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  The Board finds that a separate evaluation 
is in order under Diagnostic Code 5003. The current 
evaluation of 30 percent, however, contemplates the 
degenerative changes in the right knee.  
The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right knee disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  As with 
the right ankle disorder, although the veteran claims that he 
has been unemployed since 1990 due to his right ankle and 
knee disorder, July 1997 correspondence from the veteran's 
physician reflects that the veteran was employed at that 
time.  Additionally, as noted, the veteran has been in 
receipt of social security benefits since June 1999, however, 
documentation indicates that such an award was made due to 
nonservice-connected disabilities.  Accordingly, the Board 
finds that the impairment resulting from the veteran's knee 
disability is appropriately compensated by the currently 
assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.

ORDER

Entitlement to an increased disability rating for chronic 
sprains of the right ankle is not warranted.  To this extent, 
the appeal is denied.

Entitlement to a 30 percent disability rating for recurrent 
subluxation and lateral instability of the right knee, for 
the period September 23, 1991 to April 19, 1994, is 
warranted.  To this extent, the appeal is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to a greater initial disability rating for 
lateral instability of the right knee, for the period April 
20, 1994 to the present, is not warranted.  To this extent, 
the appeal is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


